UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended July 3, 2010 OR TRANSITIONAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission File Number 0-11392 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of Registrant as specified in its charter) South Carolina 57-0525804 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 70 Commerce Center Greenville, South Carolina 29615 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (864) 288-8877 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filerX Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, No Par Value – 2,764,057 shares as of 08/13/10 INDEX SPAN-AMERICA MEDICAL SYSTEMS, INC. PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets – July 3, 2010 and October 3, 2009 3 Statements of Income – Three and nine months ended July 3, 2010 and June 27, 2009 4 Statements of Cash Flows – Nine months ended July 3, 2010 and June 27, 2009 5 Notes to Financial Statements – July 3, 2010 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4T. Controls and Procedures 17 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 18 SIGNATURES 19 OFFICER CERTIFICATIONS 20 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Span-America Medical Systems, Inc. Balance Sheets July 3, October 3, (Unaudited) (Note) Assets Current assets: Cash and cash equivalents $ $ Securities available for sale - Note 2 Accounts receivable, net of allowances of $138,000 (July 3, 2010) and $155,000 (Oct. 3, 2009) Inventories - Note 3 Deferred income taxes Prepaid expenses Total current assets Property and equipment, net - Note 4 Goodwill Other assets - Note 5 $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued and sundry liabilities Total current liabilities Deferred income taxes Deferred compensation Total long-term liabilities Total liabilities Commitments and Contingencies - Note 10 Shareholders' equity Common stock, no par value, 20,000,000 shares authorized; issued and outstanding shares 2,748,206 (July 3, 2010) and 2,712,310 (Oct. 3, 2009) Additional paid-in capital Retained earnings Total shareholders' equity $ $ Note: The Balance Sheet at October 3, 2009 has been derived from the audited financial statements at that date. The accompanying notes are an integral part of these financial statements. 3 Span-America Medical Systems, Inc. Statements of Income (Unaudited) Three Months Ended Nine Months Ended July 3, June 27, July 3, June 27, Net sales $ Cost of goods sold Gross profit Selling and marketing expenses Research and development expenses General and administrative expenses Operating income Non-operating income (expense): Investment income and other Interest (expense) - - - ) Net non-operating income Income from continuing operations before income taxes Income taxes on continuing operations Income from continuing operations (Loss) from discontinued operations, net of income taxes - Note 7 - ) - ) Net income $ Earnings per share of common stock - Note 8 Income from continuing operations: Basic $ Diluted $ (Loss) from discontinued operations: Basic $
